 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6    FREDERIC CHARLES PRADO,                                 Case No. 2:18-cv-00831-GMN-BNW
 7                            Plaintiff,
                                                              ORDER
 8          v.
 9    MUTUAL LIBERTY INSURANCE, et al.,
10                            Defendants.
11

12           This matter is before the court regarding the letter (ECF No. 12) from pro se plaintiff

13   Frederic Charles Prado that was received by the court on October 8, 2019. Prado’s case was

14   dismissed without prejudice on September 26, 2019. (Order (ECF No. 11).) Given that the case

15   is closed, the court will not take action with respect to the letter.

16           IT IS SO ORDERED.

17           IT IS FURTHER ORDERED that the clerk of court must send Prado a courtesy copy of

18   the order dismissing this case (ECF No. 11) along with this order.

19

20           DATED: October 16, 2019

21

22
                                                             BRENDA WEKSLER
23                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
